internal_revenue_service number release date index number ----------------------------- ----------------------------------------- ----------------------------- --------------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-104651-11 date april legend parent ------------------------------- ------------------------------- --------------------------------------------------------------------- target ------------------------ ------------------------------- --------------------------------------------------------------------- funds subgroup a subgroup b subgroup a llc subgroup b llc target sub ------------------------------------------------------------------------ ------------------------- ----------------------------- ------------------------------ ------------------------------------------------ ------------------------------ ------------------------------------------------ -------------------------------------------- ------------------------------------------- --------------------------------------------------------------------- acquiring --------------- ------------------------------- plr-104651-11 acquiring llc new holdco parent llc new parent llc new holdco llc newco ------------------------------ ------------------------------------------------ -------------------------------------------- ------------------------------- ---------------------------------------------- ------------------------------------------------ ------------------------ ------------------------------- ------------------------------------------------ --------------------------------------------- ------------------------------------------------ ----------------------------------- ------------------------------------------------ --------------------------------------------------------------------- newco ------------------------------------------------- ------------------------------------------------ --------------------------------------------------------------------- newco -------------------------------------- ------------------------------------------------ --------------------------------------------------------------------- subgroup a corporation ------------------------------ ------------------------------- state a state b date year a b ------------- ------------ -------------------------- ------- ---- -- plr-104651-11 c d e f g h i j k ---- ---- -------------- -------------- -------------- ----------- -- ---- ---- dear -------------- this letter responds to your date request for rulings on certain federal_income_tax consequences of the proposed transaction defined below the information provided in that request and in letters dated date date and date is summarized below summary of facts parent is a state a corporation and the common parent of a consolidated_group the parent group parent has one class of stock outstanding parent’s stock is owned approximately a percent by the funds and approximately b percent by management of target collectively the current shareholders prior to the proposed transaction parent may redeem certain small shareholders and certain options may be exercised parent is a holding_company parent owns all of the stock of target parent acquired the stock of target in year the year acquisition parent also owns parent llc a dormant limited_liability_company disregarded as separate from parent for federal_income_tax purposes parent also owns newco newco and newco each a state a limited_liability_company treated as a corporation for federal_income_tax purposes and formed for the purpose of effecting the proposed transaction target generally conducts its business and owns associated properties through direct and indirect wholly owned entities most of which are limited_liability companies disregarded as separate from target for federal_income_tax purposes plr-104651-11 the parent group is divided into subgroup a and subgroup b the parent of subgroup a is subgroup a llc and the parent of subgroup b is subgroup b llc subgroup a llc and subgroup b llc are each wholly owned by target and disregarded as separate from target for federal_income_tax purposes subgroup a llc and subgroup b llc each directly and indirectly owns several limited_liability companies that are disregarded as separate from target for federal_income_tax purposes subgroup b llc also owns target sub a limited liaibility company treated as a corporation for federal_income_tax purposes subgroup a constitutes by value more than c percent of the parent group’s gross assets and approximately d percent of its net assets acquiring is a publicly traded state b corporation that is taxable as a real_estate_investment_trust reit under subchapter_m of the code acquiring indirectly owns acquiring llc which is also taxable as a reit for federal_income_tax purposes acquiring llc will acquire the stock of a corporate successor to parent in the proposed transaction acquiring llc desires to acquire subgroup a through the acquisition of the stock of the successor to parent without acquiring the legal entities that currently are parent or target for federal_income_tax purposes proposed transaction to accomplish the objective described above parent has proposed a series of transactions collectively the proposed transaction which will occur as part of an integrated_plan pursuant to a stock purchase agreement the spa entered into on date prior to signing the spa on date parent declared and paid dividends to the current shareholders of approximately dollar_figuree in cash the parent distributions steps ix through xv will occur on the day after steps i through xiii occur i existing corporate services and other intercompany agreements between subgroup a and parent target and subgroup b will be terminated except for the existing master lease agreements mlas for the assets of subgroup a ii intercompany accounts among subgroup a and parent target and subgroup b will be eliminated iii the current shareholders will transfer their parent shares to new holdco which was recently formed on their behalf as a state a corporation solely in exchange for new holdco stock parent will transfer the interests of parent llc to new holdco for no value parent will merge with and into parent llc parent llc will be renamed new plr-104651-11 parent llc and new parent llc will distribute the stock of target to new holdco collectively the new holdco reorganization iv new parent llc will distribute newco newco and newco to new holdco new holdco will contribute newco to newco and newco to newco v newco will contribute common and preferred membership interests of newco to newco newco will contribute the newco common and preferred membership interests to newco vi subgroup b llc will incur approximately dollar_figuref to dollar_figureg of third-party debt to pay down an existing term_loan and potentially for other uses vii as part of the deemed liquidation in the sec_338 transaction in step viii target will distribute the interests in subgroup a llc excess cash if any and other assets as agreed by the parties to new holdco the target distribution viii new holdco will transfer the stock of target to newco in exchange for the newco common and preferred membership interests the target acquisition the preferred membership interests the preferred interests will have a liquidation preference of at least dollar_figureh be redeemable at the option of the holder or the issuer after i years or by the issuer if there is an earlier initial_public_offering or change_of control provide for cumulative dividends at a market-based rate payable semi-annually and have no right to vote on matters submitted to a shareholder vote including the election of directors except as required by state law the preferred interests will be subject_to a binding obligation for new holdco to sell them to an unrelated party immediately after new holdco’s receipt of the interests pursuant to this binding obligation new holdco will transfer the preferred interests to an unrelated third party either an investor or a service provider ix the existing mlas will be terminated new holdco will contribute all of the newco common membership interests and other assets as agreed by the parties to new parent llc new holdco will distribute all of the interests of new parent llc and excess cash if any to the current shareholders the new holdco distribution x the current shareholders will contribute the stock of new holdco to new parent llc xi subgroup a llc will convert into a corporation subgroup a corporation pursuant to the state a conversion statute new holdco will convert to a limited_liability_company new holdco llc pursuant to the state a conversion statute together the subgroup a reorganization plr-104651-11 xii acquiring llc will purchase all of the stock of subgroup a corporation in exchange for cash and at acquiring's election acquiring stock in an amount that is less than j percent of acquiring’s stock the subgroup a acquisition no election under sec_338 will be made with respect to the subgroup a acquisition by operation of sec_856 subgroup a corporation will become a qualified_reit_subsidiary and will be deemed to liquidate into acquiring llc xiii acquiring or a subsidiary thereof may exercise its option granted under the spa to purchase a k percent interest in newco xiv new holdco llc will merge with and into new parent llc xv the parties will enter into new mlas for the assets of subgroup a at arm’s length terms a timely election under sec_338 will be made in respect of the transfer of target stock pursuant to the target acquisition and the resulting deemed transfer of the stock of target sub the target sub acquisition representations the following representations are made with regard to the named transaction or transactions a new holdco reorganization a immediately prior to the new holdco reorganization new holdco will be engaged in no business activity will have no tax_attributes including those specified in sec_381 and will hold no assets except for nominal assets necessary to pay incidental_expenses or maintain new holdco's status as a corporation b the fair_market_value of the new holdco stock received by each of the current shareholders will be approximately equal to the fair_market_value of the parent stock surrendered in the exchange c immediately following the consummation of the new holdco reorganization the current shareholders will own all outstanding shares of new holdco common_stock and will own such stock solely by reason of their ownership of parent immediately prior to the new holdco reorganization d new holdco has no plan or intention to issue additional shares of its stock following the new holdco reorganization plr-104651-11 e immediately following the consummation of the new holdco reorganization new holdco will possess the same assets and liabilities except for assets used to pay expenses_incurred in connection with the new holdco reorganization if any as those possessed by parent immediately prior to the new holdco reorganization assets used to pay expenses if any will constitute less than one percent of the fair_market_value of the net assets of parent immediately prior to the new holdco reorganization f at the time of the new holdco reorganization parent will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in parent g new holdco has no plan or intention to reacquire any of its stock issued in the new holdco reorganization h the liabilities of parent assumed by new holdco within the meaning of sec_357 were incurred by parent in the ordinary course of its business and are associated with the assets transferred i the current shareholders parent and new holdco will pay their respective expenses if any incurred in connection with the new holdco reorganization j parent is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 k new holdco has no plan or intention to sell or otherwise dispose_of any of the assets of parent acquired in the transaction except for dispositions made in the ordinary course of business or as otherwise described in this letter b target acquisition l pursuant to the target acquisition in a single transfer newco will acquire all of the outstanding target stock m the amount of consideration paid for the target stock in the target acquisition will be approximately equal to the value of the target stock acquired n target is a member of the selling_consolidated_group as defined in sec_338 of which parent or its successors new holdco and subgroup a corporation will be the common parent and will be so for the taxable_period that includes the target acquisition o at the time of the target acquisition target will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in target plr-104651-11 p immediately after the proposed transaction acquiring llc will not through actual or constructive_ownership control newco within the meaning of sec_304 q immediately after the proposed transaction newco will not be attributed any stock held by acquiring llc pursuant to the rules of sec_318 without regard to sec_318 r there is no plan or intention on the part of newco to sell or otherwise dispose_of any of the shares of target stock acquired in the target acquisition s there is no plan or intention to liquidate target newco newco or newco or to merge target newco newco or newco into any other corporation following the target acquisition t new holdco or parent as predecessor to new holdco on the date of the execution of the spa the target plan date and at all times thereafter until the final liquidating_distribution is completed will own all of the single outstanding class of target stock u except in connection with the year acquisition no shares of target have been redeemed during the three years preceding the target plan date v all transfers from target to new holdco will occur within a single taxable_year of target w target will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the target plan date or liquidations of wholly owned subsidiaries in connection with the year acquisition or thereafter x no assets of target have been or will be disposed of by new holdco or parent as predecessor to new holdco except for dispositions in the ordinary course of business or dispositions occurring more than three years prior to the target plan date y the target acquisition will not be preceded or followed by the transfer of all or a part of the business_assets of target to another corporation which is the alter ego of target and which directly or indirectly is owned more than percent in value by persons holding directly or indirectly more than percent in value of the stock in target for purposes of this representation ownership will be determined by applying the constructive_ownership rules of sec_318 as modified by sec_304 z prior to the target plan date no assets of target will have been distributed in_kind transferred or sold to new holdco or parent as predecessor to new holdco except plr-104651-11 for cash or associated intercompany receivables distributed to fund the parent distributions transactions occurring in the normal course of business and transactions occurring more than three years prior to the target plan date aa target will report all earned_income represented by assets that will be distributed to new holdco such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc bb the fair_market_value of the assets of target will exceed its liabilities both at the target plan date and immediately prior to the target acquisition cc there is no intercorporate debt existing between new holdco or parent as predecessor to new holdco and target and none has been cancelled forgiven or discounted except for the elimination through distribution or contribution of intercompany debt in the normal course of business based on historic practices attributable to the funding of the parent distributions pursuant to the proposed transaction or pursuant to transactions that occurred more than three years prior to the target plan date dd new holdco is not an organization that is exempt from federal_income_tax under sec_501 or another provision of the code ee all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the target acquisition have been fully disclosed c target sub acquisition ff target sub is a member of the selling_consolidated_group as defined in sec_338 of which parent or its successors new holdco and subgroup a corporation will be the common parent and will be so for the taxable_period that includes the target acquisition gg at the time of the target sub acquisition target sub will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in target sub hh the fair_market_value of the assets of target sub will exceed its liabilities immediately following the target sub acquisition ii there is no plan or intention to liquidate target sub or to merge target sub into any other corporation following the target sub acquisition plr-104651-11 jj target on the target plan date and at all times thereafter until the final liquidating_distribution is completed will own all of the single outstanding class of target sub stock kk no shares of target sub have been redeemed during the three years preceding the target plan date ll all transfers from target sub to target will occur on the effective date of the target sub sec_338 election mm target sub will not have acquired any material assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the target plan date nn no assets of target sub have been or will be disposed of by target sub except for dispositions in the ordinary course of business or dispositions occurring more than three years prior to the target plan date oo the target sub acquisition will not be preceded or followed by the transfer of all or a part of the business_assets of target sub to another corporation which is the alter ego of target sub and which directly or indirectly is owned more than percent in value by persons holding directly or indirectly more than percent in value of the stock in target sub for purposes of this representation ownership will be determined by applying the constructive_ownership rules of sec_318 as modified by sec_304 pp prior to the target plan date no assets of target sub will have been distributed in_kind transferred or sold to target except for cash or associated intercompany receivables distributed to fund the parent distributions transactions occurring in the normal course of business and transactions occurring more than three years prior to the target plan date qq target sub will report all earned_income represented by assets that will be distributed to target such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc rr the fair_market_value of the assets of target sub will exceed its liabilities both at the target plan date and immediately prior to the time the target sub sec_338 election is effective ss there is no intercorporate debt existing between target and target sub and none has been cancelled forgiven or discounted except for the elimination through distribution or contribution of intercompany debt in the normal course of business based on historic practices attributable to the funding of the parent distributions pursuant to the proposed transaction or pursuant to transactions that occurred more than three years prior to the target plan date plr-104651-11 tt target sub is not an organization that is exempt from federal_income_tax under sec_501 or another provision of the code uu all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the target sub sec_338 election have been fully disclosed d subgroup a reorganization vv immediately prior to the subgroup a reorganization subgroup a corporation will be engaged in no business activity will have no tax_attributes including those specified in sec_381 and will hold no assets ww the fair_market_value of the subgroup a corporation stock received by new parent llc for federal_income_tax purposes will be approximately equal to the fair_market_value of the new holdco stock deemed surrendered in the exchange xx immediately following the consummation of the subgroup a reorganization new parent llc will own all outstanding shares of subgroup a corporation common_stock for federal_income_tax purposes and will own such stock solely by reason of its ownership of new holdco immediately prior to the subgroup a reorganization yy subgroup a corporation has no plan or intention to issue additional shares of its stock following the subgroup a reorganization zz immediately following the consummation of the subgroup a reorganization subgroup a corporation will possess virtually the same assets and liabilities except for assets used to pay expenses_incurred in connection with the subgroup a reorganization if any as those possessed by new holdco immediately prior to the subgroup a reorganization assets used to pay expenses if any will constitute less than one percent of the fair_market_value of the net assets of new holdco immediately prior to the subgroup a reorganization aaa at the time of the subgroup a reorganization new holdco will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in new holdco bbb subgroup a corporation has no plan or intention to reacquire any of its stock issued in the subgroup a reorganization ccc the liabilities of new holdco assumed by subgroup a corporation within the meaning of sec_357 were incurred by new holdco in the ordinary course of its business and are associated with the assets transferred plr-104651-11 ddd new parent llc new holdco and subgroup a corporation will pay their respective expenses if any incurred in connection with the subgroup a reorganization eee new holdco is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 fff subgroup a corporation has no plan or intention to sell or otherwise dispose_of any of the assets of new holdco acquired in the transaction except for dispositions made in the ordinary course of business or as otherwise described in this letter rulings based solely on the information submitted and representations made we rule as follows with regard to the following named transaction or transactions a new holdco reorganization the new holdco reorganization will qualify as a reorganization within the meaning of sec_368 parent and new holdco will each be a party to the reorganization under sec_368 the current shareholders will not recognize gain_or_loss upon the receipt of new holdco stock in exchange for parent stock sec_354 the tax basis of new holdco stock received by each current shareholder will be the same as such shareholder’s tax basis in its shares of parent stock surrendered in the new holdco reorganization sec_358 the holding_period of each current shareholder in the shares of new holdco stock received will include the period during which such shareholder held the shares of parent stock surrendered in the new holdco reorganization provided that the parent stock is held as a capital_asset on the date of the exchange sec_1223 parent will not recognize gain_or_loss on the transfer of its assets to new holdco in exchange for new holdco stock and the assumption by new holdco of the liabilities of parent sec_361 and sec_357 parent will not recognize gain_or_loss on the distribution of each share of new holdco stock to the current shareholders in exchange for each share of parent stock sec_361 new holdco will not recognize gain_or_loss on the receipt of parent's assets in exchange for new holdco stock and the assumption of parent's liabilities sec_1032 plr-104651-11 new holdco’s tax basis in each asset of parent acquired will be the same as the tax basis of the asset in the hands of parent immediately before the new holdco reorganization sec_362 the holding_period of the parent assets in the hands of new holdco will include the period during which such assets were held by parent sec_1223 as provided by sec_381 and sec_1_381_c_2_-1 new holdco will succeed to and take into account the earnings_and_profits e_p or deficit in e_p of parent at the effective time of the new holdco reorganization any deficit in e_p of new holdco or parent will be used only to offset e_p accumulated after that time pursuant to sec_381 and sec_1_381_a_-1 new holdco will succeed to and take into account the items of parent described in sec_381 as of the new holdco reorganization date these items will be taken into account by new holdco subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder the tax_year of the affiliated_group of parent will not end as a result of the new holdco reorganization and such tax_year will continue with new holdco as the successor to parent in its capacity as the common parent of the affiliated_group_of_corporations of which parent was the common parent sec_1_381_b_-1 and sec_1_1502-75 b target acquisition and target sub acquisition newco will not recognize gain_or_loss on the receipt of newco membership interests deemed received in exchange for newco1 membership interests sec_1032 newco will not recognize gain_or_loss on the receipt of newco membership interests deemed received in exchange for newco1 membership interests the parties will be treated as if newco contributed to newco cash equal to the fair_market_value of the newco membership interests newco 1’s basis in newco will be increased by the amount of the deemed cash contribution to newco sec_1_1032-3 newco will not recognize gain_or_loss on the receipt of target stock in exchange for newco1 membership interests newco will be treated as if newco purchased the newco membership interests for fair_market_value with cash contributed to newco by newco newco 2’s basis in newco will be increased by the amount of the deemed cash contribution to newco sec_1_1032-3 the target acquisition will qualify as a qualified_stock_purchase within the meaning of sec_338 qsp plr-104651-11 new holdco and its successor subgroup a corporation and newco by the common parent of its consolidated_group will be eligible to make an election under sec_338 with respect to newco 3’s qsp of target assuming an election under sec_338 is made with respect to target an election under sec_338 may be made in respect of newco 3's deemed purchase of the stock of target sub pursuant to sec_1_338_h_10_-1 old target will recognize gain_or_loss on the deemed sale of its assets other than the stock of target sub sec_1_338_h_10_-1 to new target and new target will determine its basis in the assets deemed acquired in accordance with the rules of sec_1_338-5 pursuant to sec_1_338_h_10_-1 old target sub will recognize gain_or_loss on the deemed sale of its assets to new target sub and new target sub will determine its basis in the assets deemed acquired in accordance with the rules of sec_1_338-5 target sub will be treated as if after the deemed sale of assets to new target sub and prior to the deemed liquidation of target under sec_332 target sub transferred all of its assets to target and ceased to exist the deemed liquidation of target sub will qualify as a complete_liquidation under sec_332 no gain_or_loss will be recognized by target or target sub as a result of the deemed liquidation of target sub sec_332 sec_336 sec_337 and sec_337 target’s tax basis in each asset deemed received from target sub in the deemed liquidation of target sub will equal the tax basis of that asset in the hands of target sub immediately before the deemed liquidation sec_334 target’s holding_period in each asset received from target sub in the deemed liquidation of target sub will include the period during which the asset was held by target sub sec_1223 target will succeed to and take into account the e_p or deficit in e_p of target sub as of the date of the deemed liquidation of target sub sec_381 and sec_381 any deficit in e_p will be used only to offset e_p accumulated after the date of the deemed liquidation of target sub sec_381 and b to the extent the target sub e_p is reflected in the target e_p the target sub e_p to which target succeeds must be adjusted to prevent duplication sec_1_1502-33 plr-104651-11 target will succeed to and take into account the items of target sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder target will be treated as if after the deemed sale of assets to new target it transferred all of its assets to new holdco and ceased to exist sec_1 h - d i the target distribution and the deemed transfer of target's assets to new holdco pursuant to the target sec_338 election as described in ruling above will be treated as a series of distributions pursuant to a plan_of_liquidation and will qualify as a complete_liquidation of target into new holdco under sec_332 no gain_or_loss will be recognized by new holdco or target as a result of the complete_liquidation of target sec_332 sec_336 sec_337 and sec_337 new holdco’s tax basis in each asset received from target in the deemed liquidation of target and the target distribution will equal the tax basis of that asset in the hands of target immediately before the deemed liquidation and the target distribution sec_334 new holdco’s holding_period in each asset received from target in the deemed liquidation of target and the target distribution will include the period during which the asset was held by target sec_1223 new holdco will succeed to and take into account the e_p or deficit in e_p of target including any e_p succeeded to as a result of the sec_332 liquidation of target sub into target as of the date of the deemed liquidation of target sec_381 and sec_381 any deficit in e_p will be used only to offset e_p accumulated after the date of the deemed liquidation of target sec_381 and b to the extent the target e_p is reflected in the new holdco e_p the target e_p to which new holdco succeeds must be adjusted to prevent duplication sec_1_1502-33 new holdco will succeed to and take into account the items of target described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder c parent distributions and new holdco distribution the parent distributions and the new holdco distribution will be treated as dividends equal to the sum of the cash and the fair_market_value of the property distributed to the extent of current and accumulated e_p of parent or its successors new holdco and subgroup a corporation sec_301 to the extent that the parent distributions or the new holdco distribution exceed available e_p the amount of the parent distributions or the new holdco distribution received by a parent or new plr-104651-11 holdco shareholder on each share of parent or new holdco stock will be applied against and reduce a parent or new holdco shareholder's basis in such share under sec_301 and the remaining portion of the parent distributions or the new holdco distribution if any with respect to such share will be treated as a gain from the sale_or_exchange of property pursuant to sec_301 the e_p of parent and its successors new holdco and subgroup a corporation will be reduced but not below zero by the sum of the amount of money and the fair_market_value of the property distributed as a result of each of the parent distributions and the new holdco distribution pursuant to the rules of sec_312 with respect to the new holdco distribution the accumulated e_p of new holdco that is reduced as a result of the new holdco distribution will include the e_p to which new holdco succeeds as a result of the deemed liquidations of target sub and target adjusted to eliminate duplication of e_p pursuant to sec_1_1502-33 new holdco will recognize gain if any but not loss on the distribution of any asset pursuant to the new holdco distribution under sec_311 and b d subgroup a reorganization the subgroup a reorganization will qualify as a reorganization within the meaning of sec_368 new holdco and subgroup a corporation will each be a party to the reorganization under sec_368 new parent llc will not recognize gain_or_loss upon the receipt of subgroup a corporation stock in exchange for new holdco stock sec_354 the tax basis of subgroup a corporation stock received by new parent llc will be the same as its tax basis in its shares of new holdco stock surrendered in the subgroup a reorganization sec_358 the holding_period of new parent llc in the shares of subgroup a corporation stock received will include the period during which new parent llc held the shares of new holdco stock surrendered in the subgroup a reorganization provided that the new holdco stock is held as a capital_asset on the date of the exchange sec_1223 new holdco will not recognize gain_or_loss on the transfer of its assets to subgroup a corporation in exchange for subgroup a corporation stock and the assumption by subgroup a corporation of the liabilities of new holdco sec_361 and sec_357 new holdco will not recognize gain_or_loss on the distribution of each share of subgroup a corporation stock to new parent llc in exchange for each share of new holdco stock sec_361 plr-104651-11 subgroup a corporation will not recognize gain_or_loss on the receipt of new holdco's assets in exchange for subgroup a corporation stock and the assumption of new holdco's liabilities sec_1032 subgroup a corporation’s tax basis in each asset of new holdco acquired will be the same as the tax basis of the asset in the hands of new holdco immediately before the subgroup a reorganization sec_362 the holding_period of the new holdco assets in the hands of subgroup a corporation will include the period during which such assets were held by new holdco sec_1223 as provided by sec_381 and sec_1_381_c_2_-1 subgroup a corporation will succeed to and take into account the e_p or deficit in e_p of new holdco at the effective time of the subgroup a reorganization any deficit in e_p of subgroup a corporation or new holdco will be used only to offset e_p accumulated after that time pursuant to sec_381 and sec_1_381_a_-1 subgroup a corporation will succeed to and take into account the items of new holdco described in sec_381 as of the subgroup a reorganization date these items will be taken into account by subgroup a corporation subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder the tax_year of the affiliated_group of new holdco will not end as a result of the subgroup a reorganization and such tax_year will continue with subgroup a corporation as the successor to new holdco in its capacity as the common parent of the affiliated_group_of_corporations of which new holdco was the common parent sec_1_381_b_-1 and sec_1_1502-75 caveats the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-104651-11 procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling letter in accordance with the power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representative sincerely ____________________________________ ken cohen senior technician reviewer branch office of associate chief_counsel corporate cc
